DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 3 and 27 have been cancelled.   Claims 1, 16, 23, 25 and 28 have been amended.  Claims 1, 2, 4, 16, 23-26 and 28 are pending and under consideration.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
Claim 1 has been amended to include an immunologically active fragment of the peptide of claim 1.  When given the broadest reasonable interpretation “immunologically active fragments” include fragments shorter than the peptides of sections (a), (b) or (c) which interact with immune cells. The specification suggests that interaction with immune cells results in an activation reaction of immune cells; induction of antigen-specific T cells to secrete the cytokine IFN-gamma, and induction of CD8+ T cells that specifically recognize and kill target cells presenting a peptide.  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The rejection of claims 1, 2, 4, 16, 23-25 and 28 under 35 U.S.C. 102(a)(1) as being anticipated by Weinschenk et al (WO2015/018805) is maintained for reasons of record.  Applicant argues that Claim 1(b) specifies that only positions 2 and/or 9 of SEQ ID NO:2 may be substituted, and that the peptide at position 6 of SEQ ID NO:2 is F, but is S in SEQ ID NO:24 of Weinschenk et al.  This has been considered but not found persuasive.  Claim 1, section (c) includes a variant or derivative of the peptide (a) or (b) that has the ability to induce CTL. Such variants or derivatives of the peptide of (a) or the peptide of (b) includes SEQ ID NO:24 having the additional substitution of amino acid 6. 
Regarding amended claim 16, Weinschenk et al does not disclose a tumor expressing SEQ ID NO:2 in the context of HLA-A0201.  However, the vaccine of Weinschenk et al comprising SEQ ID NO:24 is inherently a vaccine for treating a tumor expressing SEQ ID NO:2 in the context of HLA-0201 and administration of the vaccine is inherently a therapeutic method for a tumor expressing the peptide of SEQ ID NO:2 in the context of HLA-A0201, thus fulfilling the method of claim 23.  It is noted that claim 24 does not require the expression of both HLA-A0201 and the peptide in the tumor


The rejection of claims 16, 23 and 28  under 35 U.S.C. 102(a)(1) as being anticipated by Knutson et al (Journal of clinical Investigation, 2001, Vol. 107, pp. 477-484 is withdrawn in light of applicant’s amendments of claims 16 and 23.

The rejection of claims 1 and 2 under 35 U.S.C. 102(a)(1) as being anticipated by Knutson et al (Journal of clinical Investigation, 2001, Vol. 107, pp. 477-484) is maintained for reasons of record
Applicant argues that the peptides of Knutson are not the same as SEQ ID NO:2 and are significantly different from that of the claimed peptides.  This has been considered but not found persuasive. The peptides of Knutson et al can be considered as variants or derivatives of the peptide (a) or (b) that have the ability to induce cytotoxic lymphocytes.  The variants or derivatives of the peptides of section (c) are not limited by the specific substitutions of section (b), nor are they limited to peptides of the same length as SEQ ID NO:2.   Claim 1 does not specify that the induced cytotoxic lymphocytes recognize SEQ ID NO:2 presented on a cell in the context of HLA-A0201.  

The rejection of claims 1, 2 and 24 under 35 U.S.C. 102(a)(1) as being anticipated by Cazares et al (Clinical Cancer Research, 2009, Vol. 15, pp. 5541-5551) as evidenced by Neider et al (Acta Neuropathologica, 2018, Vol. 135, pp. 923-938, supplemental Table 2) is maintained for reasons of record.
Applicant argues that the peptides of Cazares are not the same as SEQ ID NO:2 and are significantly different from that of the claimed peptides.  This has been considered but not found persuasive. The peptides of Cazares et al can be considered as variants or derivatives of the peptide (a) or (b) that have the ability to induce cytotoxic lymphocytes.  The variants or derivatives of the peptides of section (c) are not limited by the specific substitutions of section (b), nor are they limited to peptides of the same length as SEQ ID NO:2.   Claim 1 does not specify that the induced cytotoxic lymphocytes recognize SEQ ID NO:2 presented on a cell in the context of HLA-A0201.  

All other rejections and/or objections as set forth in the prior Office action are withdrawn in light of applicant’s amendments.

Allowable Subject Matter
26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
An et al (WO2018/045509, filed 9-7-2016)  as evidenced by the Translation, discloses he peptides SEQ ID NO:1-7, which bind to HLA-A0201 (page 19, Table 1) wherein said peptides evoke CTL and are uses in the prevention or treatment of disease related to COL21A1 gene mutations in subjects (page 28, paragraph [0063] of the translation, and in the treatment of tumors (page 28, top paragraph). The peptides of An et al meet the limitation of claim of claim 1, section (c);
Hartman et al (WO2016/062659) disclose a peptide of SEQ ID NO:12 (page 22, lines 22-27) and a method of treating a patient by inducing or promoting CTL activity against a tumor (claim 11).  The peptide of SEQ ID NO:12 meets the limitations of a peptide of claim 1, section (c).
L12   ANSWER 10 OF 14  DGENE  COPYRIGHT 2021 CLARIVATE ANALYTICS on STN 
AN    BCQ01163  peptide       DGENE Full-text
TI    Pharmaceutical composition used for treating tumor disease, such as tumor
      disease of central nervous system, comprises inhibitor of expression
      and/or activity of tumor antigen, where tumor antigen comprises amino
      acid sequence.
IN    Sahin U; Paret C; Bender C; Vormbrock K; Barea Roldan D; Hubich S;
      Hartmann C
PA    (BION-N)    BIONTECH AG.
      (UYMA-N)    UNIV MAINZ TRON TRANSLATIONALE ONKOLOGIE.
      (UYMA-N)    UNIV MAINZ GUTENBERG JOHANNES UNIVERSITA.
PI    WO 2016062659   A1 20160428                85
AI    WO 2015-EP74136      20151019
PRAI  WO 2014-EP72419      20141020
PSL   Example 3; SEQ ID NO 12
DT    Patent
      Flvdgswsi








Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643